Citation Nr: 0200489	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  99-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a claim for a request for wavier of recovery of a 
debt in the amount of $4,384.00 stemming from the overpayment 
of pension benefits was timely filed.


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 decision on waiver of indebtedness rendered 
by the Committee on Waivers and Compromises (Committee) of 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to waiver of recovery of the veteran's debt stemming from the 
overpayment of pension benefits based on a finding that the 
request for waiver was not submitted on a timely basis.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran received a letter dated July 16, 1993, 
notifying him of his debt, the amount of overpayment, and his 
right to request waiver of the overpayment within 180 days.

3. The earliest communication of record which constitutes a 
request for waiver of that debt was received by VA in 
February 1999. 

4.  The evidence does not show that the veteran was 
incompetent at the time he received notice of the 
overpayment.  Similarly, the evidence does not show that the 
veteran was incompetent within 180 days of receipt of the 
notice of overpayment.  


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of VA 
pension benefits was not filed by the veteran. 38 U.S.C.A. § 
5302(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963(b), 
3.1(q) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and implementing regulations.  The 
record includes all pertinent items of evidence and no 
additional pertinent evidence has been identified by the 
appellant.  The Committee has obtained medical records from 
the Little Rock, Arkansas, VA Medical Center (VAMC).  In 
addition, the Committee has obtained a medical opinion 
regarding the veteran's competency at the time that he 
received notice of the debt.  The Board therefore finds that 
the record as it stands is adequate to allow for an equitable 
review of this appeal.  Further, the veteran has been 
notified of the applicable laws and regulations pertaining to 
a waiver of the recovery of an overpayment.  The discussions 
in the Committee's determination and the statement of the 
case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.

The veteran seeks a waiver of recovery of an overpayment of 
VA pension benefits.  He contends that he was not mentally 
capable of handling his affairs, thus rendering him 
incompetent, at the time that he was notified of the 
indebtedness.  

The Board notes that a request for waiver of recovery of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness issued after 
April 1, 1983, by VA to the debtor.  The 180 day period may 
be extended if the individual requesting waiver demonstrates 
that as a result of error either by VA, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963 
(2001).  The Board notes that where, as in the present case, 
VA mails a notice, there is a presumption of the regularity 
of the administrative process.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).

In August 1992, the veteran was awarded a VA pension due to 
nonservice connected disability.  In March 1993, he submitted 
a VA Form 21-0515, Improved Pension Eligibility Report, 
indicating that he was in receipt of Social Security 
benefits.  Due to this change in income, the veteran's 
pension payments were terminated resulting in an overpayment. 

The claims folder contains a written certification, from the 
management of the Debt Management Center (DMC) of the 
Veterans Benefits Administration (VBA).  This certification 
verifies that on July 16, 1993, VA dispatched the initial 
notice of indebtedness and the right to request waiver to the 
debtor.  The veteran was informed of an overpayment in VA 
compensation in the amount of $4,384.00.  The information 
from DMC includes a printout of the screen from the 
Centralized Accounts Receivable Online System (CAROLS) that 
indicates that date of dispatch of the DMC's initial notice 
to the debtor, and a statement that explains the details of 
the screen printout.  In addition, DMC has provided a copy of 
the type of the form letter sent to the debtor.  These items 
are a part of the permanent record, in accordance with OF 
Bulletin 99.GC1.04 (May 14, 1999).

In February 1999, the veteran submitted a statement to the 
DMC indicating that he had become aware of the overpayment 
while attempting to purchase a home.  He stated that he had 
been "critically injured in 1977" resulting in partial 
paralysis, strokes, and memory loss.  He stated that he was 
not disputing the fact that he was notified of the 
overpayment; rather, he contended that he did not recall 
receipt of the notice.  He placed blame on his "medical 
condition and medication for his negligence."  This request 
was accepted as a formal request for a waiver.  A decision of 
the Committee denied a waiver of recovery of overpayment in a 
decision of March 1999. 

The February 1999 correspondence is the first communication 
from the veteran, which could be construed as a request for a 
waiver of recovery of overpayment.  The evidence does not 
show that the veteran requested an overpayment of his debt 
prior to November 1999.  As the law requires that a request 
for waiver of indebtedness shall be made within 180 days 
following the date of notice of said indebtedness, the Board 
concludes that the veteran's request for waiver of recovery 
of an overpayment of $4,384.00 was untimely.

In finding that the veteran's waiver request was untimely, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the timeliness of a 
claim is a threshold matter.  If the claim is untimely, VA 
has no jurisdiction to consider the claim on the merits.  
Thompson v. Brown, 6 Vet. App. 436, 438 (1994).  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court noted that in 
cases where the law and not the evidence is dispositive, as 
is the case here, a claim should be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Accordingly, as the 
veteran's request for a waiver of recovery of an overpayment 
of VA disability benefits was not timely filed, his claim 
must be denied.

In making this decision, the Board has considered the 
veteran's contention that because of medical problems, he was 
not able to recall receiving notice of the overpayment.  In 
essence, he is asking the Board to extend or toll the 180 day 
period for filing a requested for a waiver of the 
overpayment.  While such a request may be awarded when, 
because of circumstances beyond the debtor's control, there 
was a delay in receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding), the Board finds that the facts of this case do 
not show that the veteran was incompetent at the time that he 
received noticed of the overpayment or at anytime during the 
180 day period subsequent to the date of notice.  

While a July 1993 outpatient treatment record indicates that 
the veteran is forgetful at times, the evidence does not show 
that he his mental state warranted an extension or tolling of 
the period to file a waiver.  On the contrary, a September 
1993 VA outpatient treatment record shows that the veteran 
was alert, oriented, coherent, and logical.  He was found to 
be of average intelligence based on his vocabulary and 
completion of a vocational screening form.  He was motivated 
to work and had recently applied for a job.  A subsequent 
September 1993 VA outpatient treatment record indicates that 
the veteran was employed part time as a courier and "errand 
boy" for an attorney.  He was alert and oriented in all 
spheres.  Likewise, the record indicates that he was pleasant 
and cooperative with logical and coherent speech.  In May 
1999, the Committee requested an opinion from the Chief of 
Operations of the Mental Health Service of the Little Rock 
VAMC regarding the competency of the veteran during the 180 
day period following notification of the overpayment.  In a 
May 1999 response, the Chief and a VA psychiatrist indicated 
that they had reviewed the veteran's medical record and found 
"no evidence of [the veteran] being incompetent to handle 
funds at the time in question."  

The only evidence presented showing that the veteran was 
incompetent in 1993 are various assertions from him and his 
caregiver that he was incompetent and not able to comprehend 
or respond to the notice of indebtedness.  However, while 
entirely competent to report his symptoms both current and 
past, the veteran has presented no clinical evidence or 
medical opinion showing that he was incompetent at the time 
he received notice of the overpayment.  In the absence of 
evidence indicating that the veteran or his present caregiver 
has the medical knowledge or training requisite for the 
rendering of clinical opinions, the Board must find that his 
contentions with regard to competency to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, after a review of the evidence, the Board can 
find no basis, either in law or in fact, to extend the time 
period required for filing a waiver to the overpayment in the 
instant case.  Accordingly, the Board must find that a timely 
waiver was not filed.  


ORDER

The veteran's request for waiver of recovery of an 
overpayment of VA pension benefits was not timely filed and 
the appeal is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 


